EXHIBIT 10.2

 

GUARANTY AND SURETYSHIP AGREEMENT

 

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”), dated as of the 26th
day of June, 2015, made by THE BON-TON STORES, INC., a Pennsylvania corporation,
THE BON-TON DEPARTMENT STORES, INC., a Pennsylvania corporation and CARSON PIRIE
SCOTT II, INC., a Florida corporation (individually and collectively referred to
herein as “Guarantor”), to BT (MULTI) LLC, a Delaware limited liability company
(“Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord, as lessor, has entered into a Lease Agreement of even date
herewith (the “Lease”), in which Landlord leased to McRIL LLC, a Virginia
limited liability company (“Tenant”), certain premises situate in
Joliet, Illinois, Fargo, North Dakota, Ashwaubenon, Wisconsin, Brookfield,
Wisconsin, Greendale, Wisconsin and Wauwatosa, Wisconsin as more particularly
described in the Lease (the “Leased Premises”); and

 

WHEREAS, the execution and delivery by Guarantor of this Guaranty is a material
inducement to Landlord to execute the Lease, and Guarantor expects to derive
financial benefit from the Lease.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged by Guarantor, and
intending to be legally bound, Guarantor hereby covenants and agrees as follows:

 

ARTICLE I
GUARANTEE

 

Section 1.01                             Guaranteed Obligations.  Guarantor
hereby jointly and severally absolutely unconditionally and irrevocably
guarantees to and becomes surety for Landlord and its successors and assigns for
the due, punctual and full payment, performance and observance of, and covenants
with Landlord to duly, punctually and fully pay and perform, the following
(collectively, the “Guaranteed Obligations”):

 

(a)                                 the full and timely payment of all Rent and
all other amounts due or to become due to Landlord from Tenant under the Lease
or any other agreement or instrument executed in connection therewith, including
without limitation the Seller/Lessee’s Certificate of even date therewith in
favor of Landlord, whether now existing or hereafter arising, contracted or
incurred (collectively, the “Monetary Obligations”); and

 

(b)                                 all covenants, agreements, terms,
obligations and conditions, undertakings, duties, representations and warranties
contained in the Lease to be observed, performed by or imposed upon Tenant under
the Lease, whether now existing or hereafter arising, contracted or

 

--------------------------------------------------------------------------------


 

incurred (collectively, the “Performance Obligations”),  as and when such
payment, performance or observance shall become due (whether by acceleration or
otherwise) in accordance with the terms of the Lease, which terms are
incorporated herein by reference.  The Guaranteed Obligations shall not be
affected by the Tenant’s voluntary or involuntary bankruptcy, assignment for the
benefit of creditors reorganization or similar proceeding affecting the Tenant. 
If for any reason any Monetary Obligation shall not be paid promptly when due,
Guarantor shall, immediately upon demand, pay the same to Landlord when due
under the terms of the Lease.  If for any reason Tenant shall fail to perform or
observe any Performance Obligation, Guarantor shall, immediately upon demand,
perform and observe the same or cause the same to be performed or observed.  If,
by reason of any bankruptcy, insolvency or similar laws affecting the rights of
creditors, Landlord shall be prohibited from exercising any of Landlord’s rights
and remedies, including, but not limited to, enforcement of the terms of the
Lease against the Tenant, then as to Guarantor such prohibition shall be of no
force and effect, and Landlord shall have the right to make demand upon, and
receive payment and/or performance from Guarantor of all Guaranteed Obligations
and Guarantor’s obligation in this respect shall be primary and not secondary. 
Guarantor acknowledges and agrees that the Monetary Obligations include, without
limitation, Rent and other sums accruing and/or becoming due under the Lease
following the commencement by or against Tenant of any action under the United
States Bankruptcy Code or other similar statute.  Guarantor shall pay all
Monetary Obligations to Landlord at the address and in the manner set forth in
the Lease or at such other address as Landlord shall notify Guarantor in
writing.

 

Section 1.02                             Guarantee Unconditional.  The
obligations of Guarantor hereunder are continuing, absolute and unconditional,
irrespective of any circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a guarantor or surety.  Without
limiting the generality of the foregoing, the obligations of Guarantor hereunder
shall remain in full force and effect without regard to, and shall not be
released, discharged, abated, impaired or in any way affected by:

 

(a)                                 any amendment, modification, extension,
renewal or supplement to the Lease or any termination of the Lease or any
interest therein;

 

(b)                                 any assumption by any party of Tenant’s or
any other party’s obligations under, or Tenant’s or any other party’s assignment
of any of its interest in, the Lease;

 

(c)                                  any exercise or nonexercise of or delay in
exercising any right, remedy, power or privilege under or in respect of this
Guaranty or the Lease or pursuant to applicable law (even if any such right,
remedy, power or privilege shall be lost thereby), including, without
limitation, any so-called self-help remedies, or any waiver, consent,
compromise, settlement, indulgence or other action or inaction in respect
thereof;

 

(d)                                 any change in the financial condition of
Tenant, the voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the assets, marshalling of assets and liabilities,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other

 

2

--------------------------------------------------------------------------------


 

similar proceeding affecting Landlord, Tenant or Guarantor or any of their
assets or any impairment, modification, release or limitation of liability of
Landlord, Tenant or Guarantor or their respective estates in bankruptcy or of
any remedy for the enforcement of such liability resulting from the operation of
any present or future provision of the United States Bankruptcy Code or other
similar statute or from the decision of any court;

 

(e)                                  any extension of time for payment or
performance of the Guaranteed Obligations or any part thereof;

 

(f)                                   the genuineness, invalidity or
unenforceability of all or any portion or provision of the Lease;

 

(g)                                  any defense that may arise by reason of the
failure of Landlord to file or enforce a claim against the estate of Tenant in
any bankruptcy or other proceeding;

 

(h)                                 the release or discharge of or accord and
satisfaction with of Tenant or any other person or entity from performance or
observance of any of the agreements, covenants, terms or conditions contained in
the Lease by operation of law or otherwise;

 

(i)                                     the failure of Landlord to keep
Guarantor advised of Tenant’s financial condition, regardless of the existence
of any duty to do so;

 

(j)                                    any assignment by Landlord of all of
Landlord’s right, title and interest in, to and under the Lease and/or this
Guaranty as collateral security for any Loan;

 

(k)                                 any present or future law or order of any
government (de jure or de facto) or of any agency thereof purporting to reduce,
amend or otherwise affect the Guaranteed Obligations or any or all of the
obligations, covenants or agreements of Tenant under the Lease (except by
payment in full of all Guaranteed Obligations) or Guarantor under this Guaranty
(except by payment in full of all Guaranteed Obligations);

 

(l)                                     the default or failure of Guarantor
fully to perform any of its obligations set forth in this Guaranty;

 

(m)                             any actual, purported or attempted sale,
assignment or other transfer by Landlord of the Lease or the Leased Premises or
any part thereof or of any of its rights, interests or obligations thereunder;

 

(n)                                 any merger or consolidation of Tenant into
or with any other entity, or any sale, lease, transfer or other disposition of
any or all of Tenant’s assets or any sale, transfer or other disposition of any
or all of the shares of capital stock or other securities of Tenant or any
affiliate of Tenant to any other person or entity;

 

(o)                                 Tenant’s failure to obtain, protect,
preserve or enforce any rights in or to the Lease or the Leased Premises or any
interest therein against any party or the invalidity or unenforceability of any
such rights; or

 

3

--------------------------------------------------------------------------------


 

(p)                                 any other event, action, omission or
circumstances which might in any manner or to any extent impose any risk to
Guarantor or which might otherwise constitute a legal or equitable release or
discharge of a guarantor or surety.

 

all of which may be given or done without notice to, or consent of, Guarantor.

 

No setoff, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Tenant or Guarantor now has or hereafter may have
against Landlord shall be available hereunder to Guarantor against Landlord.

 

Section 1.03                             Disaffirmance of Lease.  Guarantor
agrees that, in the event of rejection or disaffirmance of the Lease by Tenant
or Tenant’s trustee in bankruptcy pursuant to the United States Bankruptcy Code
or any other law, Guarantor will, if Landlord so requests, assume all
obligations and liabilities under the express terms of the Lease, to the same
extent as if Guarantor had been originally named instead of Tenant as a party to
the Lease and there had been no rejection or disaffirmance; and Guarantor will
confirm such assumption in writing at the request of Landlord on or after such
rejection or disaffirmance.  Guarantor, upon such assumption, shall have all
rights of Tenant under the Lease (to the extent permitted by law).

 

Section 1.04                             No Notice or Duty to Exhaust Remedies. 
Guarantor hereby waives notice of any default in the payment or non-performance
of any of the Guaranteed Obligations (except as expressly required hereunder),
diligence, presentment, demand, protest and all notices of any kind.  Guarantor
agrees that liability under this Guaranty shall be primary and hereby waives any
requirement that Landlord exhaust any right or remedy, or proceed first or at
any time, against Tenant or any other guarantor of, or any security for, any of
the Guaranteed Obligations.  Guarantor hereby waives notice of any acceptance of
this Guaranty and all matters and rights which may be raised in avoidance of, or
in defense against, any action to enforce the obligations of Guarantor
hereunder.  Guarantor hereby waives any and all suretyship defenses or defenses
in the nature thereof without in any manner limiting any other provision of this
Guaranty.  This Guaranty constitutes an agreement of suretyship as well as of
guaranty, and Landlord may pursue its rights and remedies under this Guaranty
and under the Lease in whatever order, or collectively, and shall be entitled to
payment and performance hereunder notwithstanding any action taken by Landlord
or inaction by Landlord to enforce any of its rights or remedies against any
other guarantor, person, entity or property whatsoever.  This Guaranty is a
guaranty of payment and performance and not merely of collection.

 

Landlord may pursue its rights and remedies under this Guaranty notwithstanding
any other guarantor of or security for the Guaranteed Obligations or any part
thereof.  Guarantor authorizes Landlord, at its sole option, without notice or
demand and without affecting the liability of Guarantor under this Guaranty, to
terminate the Lease, either in whole or in part, in accordance with its terms.

 

Each default on any of the Guaranteed Obligations shall give rise to a separate
cause of action and separate suits may be brought hereunder as each cause of
action arises or, at the option of

 

4

--------------------------------------------------------------------------------


 

Landlord any and all causes of action which arise prior to or after any suit is
commenced hereunder may be included in such suit.

 

Section 1.05                             Subrogation.  Notwithstanding any
payments made or obligations performed by Guarantor by reason of this Guaranty
(including but not limited to application of funds on account of such payments
or obligations), Guarantor hereby irrevocably waives and releases any and all
rights it may have, at any time, whether arising directly or indirectly, by
operation of law, contract or otherwise, to assert any claim against Tenant or
any other person or entity or against any direct or indirect security on account
of payments made or obligations performed under or pursuant to this Guaranty,
including without limitation any and all rights of subrogation, reimbursement,
exoneration, contribution or indemnity, and any and all rights that would result
in Guarantor being deemed a “creditor” under the United States Bankruptcy Code
of Tenant or any other person or entity.    If any payment shall be paid to
Guarantor on account of any subrogation rights, each and every amount so paid
shall immediately be paid to Landlord to be credited and applied upon any of the
Guaranteed Obligations, whether or not then due and payable.  Every claim or
demand which Guarantor may have against Tenant shall be fully subordinate to all
Guaranteed Obligations.

 

ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01                             Representations and Warranties.  The
representations and warranties made by Guarantor in that certain Guarantor’s
Certificate of even date herewith made by Guarantor in favor of Landlord are
hereby incorporated by reference herein (with all related definitions). 
Guarantor hereby represents and warrants to Landlord as provided therein.

 

Section 2.02                             Financial Statements; Books and
Records.

 

(a)                                 Guarantor shall keep adequate records and
books of account with respect to the finances and business of Guarantor
generally and with respect to the Leased Premises,  in accordance with generally
accepted accounting principles (“GAAP”) consistently applied, and shall permit
Landlord and Lender by their respective agents, accountants and attorneys, upon
reasonable notice to Guarantor, to examine (and make copies of) the records and
books of account and to discuss the finances and business with the officers of
Guarantor, at such reasonable times as may be requested by Landlord or Lender. 
Upon the request of Lender or Landlord (either telephonically or in writing),
Guarantor shall provide the requesting party with copies of any information to
which such party would be entitled in the course of a personal visit.

 

(b)                                 Guarantor shall deliver to Landlord and to
Lender within ninety (90) days of the close of each fiscal year, annual audited
financial statements of Guarantor prepared by nationally recognized independent
certified public accountants.  Guarantor shall also furnish to Landlord within
forty-five (45) days after the end of each of the three remaining fiscal
quarters unaudited financial statements and all other quarterly reports of
Guarantor, certified by Guarantor’s chief financial officer, and all filings, if
any, of Form 10-K, Form 10-Q and other required filings with the Securities and
Exchange Commission pursuant to the provisions of the

 

5

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, as amended, or any other Law.  All financial
statements of Guarantor shall be prepared in accordance with GAAP consistently
applied.  All annual financial statements shall be accompanied (i) by an opinion
of said accountants which (A) contains no qualifications as to the scope of the
audit and (B) states the audit was performed in accordance with the standards
set by the Public Company Accounting Oversight Board (United States) and (ii) by
the affidavit of the president or a vice president of Guarantor, dated within
five (5) days of the delivery of such statement, stating that (1) the affiant
knows of no Event of Default, or event which, upon notice or the passage of time
or both, would become an Event of Default which has occurred and is continuing
hereunder or, if any such event has occurred and is continuing, specifying the
nature and period of existence thereof and what action Guarantor has taken or
proposes to take with respect thereto and (2) except as otherwise specified in
such affidavit, that Guarantor has fulfilled all of its obligations under this
Guaranty which are required to be fulfilled on or prior to the date of such
affidavit. Notwithstanding any of the foregoing to the contrary, so long as BONT
is a public company and the consolidated quarterly and annual financials of
Tenant Group (which must include Tenant as a part of the Tenant Group)  which
Tenant would be otherwise required to cause to be delivered hereinabove are
available to Landlord via EDGAR or other online service at no material cost to
Landlord, then Landlord agrees that it shall obtain such quarterly and annual
financials through such service and Guarantor shall not be required to make the
physical deliveries required hereinabove.

 

Section 2.03                             Notice of Certain Events.  Promptly
upon becoming aware thereof, Guarantor shall give Landlord notice of (i) the
commencement, existence or threat of any proceeding by or before any duly
constituted governmental authority or agency against or affecting Guarantor
which, if adversely decided, would have a material adverse effect on the
business, operations or condition, financial or otherwise, of Guarantor or on
its ability to perform its obligations hereunder or (ii) any material adverse
change in  the business, operations or condition, financial or otherwise, of
Guarantor.

 

Section 2.04                             Estoppel Certificates.  Guarantor
shall, at any time upon not less than ten (10) days’ prior written request by
Landlord or Lender, deliver to the party requesting the same a statement in
writing, executed by the president or a vice president of Guarantor, certifying
(i) that, except as otherwise specified, this Guaranty is unmodified and in full
force in effect, (ii) that Guarantor is not in default hereunder and that no
event has occurred or condition exists which with the giving of notice or the
passage of time or both would constitute a default hereunder, (iii) that
Guarantor has no defense, setoff or counterclaim against Landlord arising out of
or in any way related to this Guaranty, (iv) that, except as otherwise
specified, there are no proceedings pending or, to the knowledge of Guarantor,
threatened against Guarantor before any court, arbiter or administrative agency
which, if adversely decided, could have a material adverse effect on the
business, operations or conditions, financial or otherwise, of Guarantor or on
its ability to perform its obligations hereunder and (v) such other matters as
Landlord or Lender may reasonably request.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III
EVENTS OF DEFAULT

 

Section 3.01                             Events of Default.  The occurrence of
any one or more of the following shall constitute an “Event of Default” under
this Guaranty:

 

(a)                                 a failure by Guarantor to make any payment
of any Monetary Obligation, regardless of the reason for such failure;

 

(b)                                 a failure by Guarantor duly to perform and
observe, or a violation or breach of, any other provision hereof not otherwise
specifically mentioned in this Section 3.01;

 

(c)                                  any representation or warranty made by
Guarantor herein or in any certificate, demand or request made pursuant hereto
proves to be untrue or incorrect, now or hereafter, in any material respect;

 

(d)                                 a default beyond any applicable cure period
or at maturity by Guarantor in any payment of principal or interest on any
obligations for borrowed money having an original principal balance of
$10,000,000.00 or more in the aggregate, or in the performance of any other
provision contained in any instrument under which any such obligation is created
or secured (including the breach of any covenant thereunder), (i) if, with
respect to a payment default, such payment is a payment at maturity or a final
payment, or (ii) if, with respect to any other default, an effect of such
default is to cause, or permit any person to cause, such obligation to become
due prior to its stated maturity;

 

(e)                                  a default by Guarantor beyond any
applicable cure period in the payment of rent under, or in the performance of
any other material provision of, any leases (excluding the Lease) that have, in
the aggregate, rental obligations over the terms thereof of $5,000,000.00 or
more;

 

(f)                                   a final, non-appealable judgment or
judgments for the payment of money in excess of $5,000,000.00 in the aggregate
shall be rendered against Guarantor and the same shall remain undischarged for a
period of sixty (60) consecutive days;

 

(g)                                  Guarantor shall (A) voluntarily be
adjudicated a bankrupt or insolvent, (B) seek or consent to the appointment of a
receiver for itself or its assets, (C) file a petition seeking relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, (D) make a general assignment for the benefit of creditors, or
(E) be unable to pay its debts as they mature;

 

(h)                                 a court shall enter an order, judgment or
decree appointing, without the consent of Guarantor, a receiver or trustee for
it or approving a petition filed against Guarantor which seeks relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, and such order, judgment or decree shall remain undischarged or
unstayed sixty (60) days after it is entered;

 

7

--------------------------------------------------------------------------------


 

(i)                                     Guarantor shall be liquidated or
dissolved or shall begin proceedings towards its liquidation or dissolution; or

 

(j)                                    Guarantor shall sell or transfer or enter
into an agreement to sell or transfer all or substantially all of its assets,
unless Purchaser or transferee has assumed all of the obligations of Guarantor
under this Guaranty, pursuant to an assignment and assumption agreement
satisfactory to Landlord.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.01                             Effect Of Bankruptcy Proceedings.  This
Guaranty shall continue to be effective, or be automatically reinstated, as the
case may be, if at any time payment, in whole or in part, of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
Landlord as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made.  Guarantor hereby agrees to indemnify Landlord against, and to save and
hold Landlord harmless from any required return by Landlord, or recovery from
Landlord, of any such payment because of its being deemed preferential under
applicable bankruptcy, receivership or insolvency laws, or for any other
reason.  If an Event of Default at any time shall have occurred and be
continuing or exist and declaration of default or acceleration under or with
respect to the Lease shall at such time be prevented by reason of the pendency
against Tenant of a case or proceeding under any bankruptcy or insolvency law,
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the Lease shall be deemed to have been declared in default or
accelerated with the same effect as if the Lease had been declared in default
and accelerated in accordance with the terms thereof, and Guarantor shall
forthwith pay and perform the Guaranteed Obligations in full without further
notice or demand.

 

Section 4.02                             Further Assurances.  From time to time
upon the request of Landlord, Guarantor shall promptly and duly execute,
acknowledge and deliver any and all such further instruments and documents as
Landlord may deem necessary or desirable to confirm this Guaranty, to carry out
the purpose and intent hereof or to enable Landlord to enforce any of its rights
hereunder.

 

Section 4.03                             Amendments, Waivers, Etc.  This
Guaranty cannot be amended, modified, waived, changed, discharged or terminated
except by an instrument in writing signed by the party against whom enforcement
of such amendment, modification, waiver, change, discharge or termination is
sought.

 

Section 4.04                             No Implied Waiver; Cumulative
Remedies.  No course of dealing and no delay or failure of Landlord in
exercising any right, power or privilege under this Guaranty or the Lease shall
affect any other or future exercise thereof or exercise of any other right,
power or privilege; nor shall any single or partial exercise of any such right,
power or privilege or any abandonment or discontinuance of steps to enforce such
a right, power or privilege preclude any further exercise thereof or of any
other right, power or privilege.  The

 

8

--------------------------------------------------------------------------------


 

rights and remedies of Landlord under this Guaranty are cumulative and not
exclusive of any rights or remedies which Landlord would otherwise have under
the Lease, at law or in equity.

 

Section 4.05                             Notices.  All notices, requests,
demands, directions and other communications (collectively “notices”) under the
provisions of this Guaranty shall be in writing and shall be deemed to have been
given and received for all purposes when delivered in person or by Federal
Express or other reliable 24-hour delivery service or five (5) business days
after being deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed to the other party or
when delivery is refused.  All notices shall be sent to the applicable party
addressed, if to Landlord, at the address set forth in the Lease, and, if to
Guarantor, at c/o The Bon-ton Stores Inc., 2801 East Market Street, York, PA
17402, Attention: Legal Department, or in accordance with the last unrevoked
written direction from such party to the other party.

 

Section 4.06                             Expenses.  Guarantor agrees to pay or
cause to be paid and to save Landlord harmless against liability for the payment
of all reasonable out-of-pocket expenses, including fees and expenses of counsel
for Landlord, incurred by Landlord from time to time arising in connection with
Landlord’s enforcement or preservation of rights under this Guaranty or the
Lease, including but not limited to such expenses as may be incurred by Landlord
in connection with any default by Guarantor of any of its obligations hereunder
or by Tenant of any of its obligations under the Lease.

 

Section 4.07                             Survival.  All obligations of Guarantor
to make payments to or indemnify Landlord shall survive the payment and
performance in full of the Guaranteed Obligations.

 

Section 4.08                             Severability.  If any term or provision
of this Guaranty or the application thereof to any person or circumstance shall
to any extent be invalid or unenforceable, the remainder of this Guaranty, or
the application of such term or provision to persons or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected thereby,
and each term and provision of this Guaranty shall be valid and enforceable to
the fullest extent permitted by law.

 

Section 4.09                             Counterparts.  This Guaranty may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.

 

Section 4.10                             Governing Law.  (a)     This Guaranty
was negotiated in New York, and accepted by Landlord in the State of New York,
which State the parties agree has a substantial relationship to the parties and
to the underlying transaction embodied hereby, and in all respects, including,
without limiting the generality of the foregoing, matters of construction,
validity and performance, this Guaranty and the obligations arising hereunder
shall be governed by, and construed in accordance with, the laws of the State of
New York applicable to contract made and performed in such State and any
applicable law of the United States of America.  To

 

9

--------------------------------------------------------------------------------


 

the fullest extent permitted by law, Guarantor hereby unconditionally and
irrevocably waives any claim to assert that the law of any other jurisdiction
governs this Guaranty, and the Guaranty shall be governed by and construed in
accordance with the laws of the State of New York pursuant to § 5-1401 of the
New York General Obligations Law.

 

(b)                                 Any legal suit, action or proceeding against
Guarantor or Landlord arising out of or relating to this Guaranty shall be
instituted in any federal or state court in New York, New York, pursuant to §
5-1402 of the New York General Obligations Law, and Guarantor waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding and hereby irrevocably submits to the jurisdiction of
any such court in any suit, action or proceeding.  Guarantor does hereby
designate and appoint J. Gregory Yawman as its authorized agent to accept and
acknowledge on its behalf service of any and all process which may be served in
any such suit, action or proceeding in any federal or state court in New York,
New York, and agrees that service of process upon said agent at said address (or
at such other office in New York, New York as may be designated by Guarantor
from time to time in accordance with the terms hereof) with a copy to :  Paul,
Weiss, Rifkind, Wharton & Garrison, 1285 Avenue of the Americas, New York, NY
10019-6064, Attention: Harris Freidus, Esq., and written notice of said service
of Guarantor mailed or delivered to Guarantor in the manner provided herein
shall be deemed in every respect effective service of process upon Guarantor, in
any such suit, action or proceeding in the State of New York.  Guarantor
(i) shall give prompt notice to the Landlord of any change of address of its
authorized agent hereunder, (ii) may at any time and from time to time designate
a substitute authorized agent with an office in New York, New York (which office
shall be designated as the address for service of process), and (iii) shall
promptly designate such a substitute if its authorized agent ceases to have an
office in New York, New York or is dissolved without leaving a successor.

 

Section 4.11                             Jury Trial.  GUARANTOR HEREBY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED
TO, THE SUBJECT MATTER OF THIS GUARANTY.  THIS WAIVER IS
KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR
ACKNOWLEDGES THAT THE LANDLORD HAS NOT MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.  GUARANTOR FURTHER ACKNOWLEDGES THAT GUARANTOR HAS BEEN REPRESENTED IN
THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF ALL WAIVERS CONTAINED HEREIN
BY INDEPENDENT LEGAL COUNSEL, SELECTED BY GUARANTOR, AND GUARANTOR HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

Section 4.12                             Successors and Assigns; Joint and
Several.  This Guaranty shall bind Guarantor and its successors and assigns, and
shall inure to the benefit of Landlord and its successors and assigns.  The
obligations and liabilities of each Guarantor under this Guaranty shall be joint
and several.  As used in this Guaranty, the singular shall include the plural
and vice-versa.

 

10

--------------------------------------------------------------------------------


 

Section 4.13                             Incorporation of Recitals;
Definitions.  The recitals set forth on page 1 of this Guaranty are hereby
specifically incorporated into the operative terms of this Guaranty as if fully
set forth.  Terms not otherwise specifically defined herein shall have the
meanings set forth in the Lease.

 

Section 4.14                             Rights of Lender.  Guarantor
acknowledges that the rights of Landlord under this Guaranty may be assigned to
Lender and upon such assignment Lender shall have all of the rights and benefits
of Landlord hereunder.

 

[NO FURTHER TEXT ON THIS PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.

 

 

ATTEST:

 

THE BON-TON STORES, INC., a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

By:

/s/ H. Todd Dissinger

 

Name: J. Gregory Yawman

 

 

Name: H. Todd Dissinger

 

Title: Secretary

 

 

Title: Senior Vice President — Treasurer & Credit

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

THE BON-TON DEPARTMENT STORES, INC., a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

By:

/s/ H. Todd Dissinger

 

Name: J. Gregory Yawman

 

 

Name: H. Todd Dissinger

 

Title: Secretary

 

 

Title: Senior Vice President — Treasurer & Credit

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

CARSON PIRIE SCOTT II, INC., a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

By:

/s/ H. Todd Dissinger

 

Name: J. Gregory Yawman

 

 

Name: H. Todd Dissinger

 

Title: Secretary

 

 

Title: Vice President — Treasurer

 

--------------------------------------------------------------------------------